Exhibit 10.3 INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT THIS INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of this January 7, 2011 (the “Effective Date”), by and between Nova Furniture (Dongguan) Co., Ltd, a company organized under the laws of the People’s Republic of China (the “PRC”) (“Company” or “Licensee”) and Yaming Wong (“Licensor”). RECITALS A.Licensor owned the patents identified in Schedule A hereto (the “Patents”), which are used in connection with the business of the Company. B.Licensor agreed to transfer to Licensee the Patents (the “Initial Agreement”), whereby Licensor transferred the Patents to Licensee. C.Until the transfer of the Patents has been approved (the “Official Approval”) by the State Intellectual Property Office of the PRC (“SIPO”), the Licensee has user rights with respect to the Patents. D.Licensor and Licensee are entering into this Agreement to establish the terms of the License (as defined in Section 1(a) hereof). E.Licensor desires the ownership of any and all patents, trademarks, copyrights and trade secrets, know-how, plans, designs, any other intellectual property or proprietary rights recognized in any country or jurisdiction worldwide, including, without limitation, moral rights and similar rights (collectively, the “Intellectual Property”) arising out of the past or future businesses of the Company or any wholly owned subsidiary of the Company (each a “Company Entity,” collectively the “Company Entities”) to be owned exclusively by a Company Entity. NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as follows: 1.Transfer of Patents (a)Transfer of Patents.Licensor hereby transfers all of Licensor’s rights, title and interests in and to the Patents, together with any and all of the rights attached thereto, to the Licensee (“Transfer”) in exchange for good and valuable consideration, the receipt of which is acknowledged hereby. The Licensee and Licensor acknowledge that the Licensor has user rights to the Patents until the Transfer of ownership receives Official Approval, at which time the ownership shall be transferred to Licensor under the laws of the PRC. (b)Registration of the Transfer.Licensor undertakes to register the Transfer with the SIPO within a reasonable timeframe acceptable to Licensee. Licensor further undertakes to execute any and all such further documents and take any and all such further actions as may be required to complete the aforesaid registration of the Transfer, with assistance as may be reasonably requested from the Licensee. 2.Grant of License (a)License to Use Intellectual Property.Licensor hereby grants to Licensee a license (the “License”), effective as of the date hereof, to the world-wide, exclusive, royalty-free, sub-licenseable, assignable, and irrevocable right to use, reproduce, distribute (through one or more tiers), create derivative works of, publicly perform, publicly display, digitally perform, make, and have, in any media now known or hereafter known, the Patents and all other Intellectual Property, and all improvements, modifications and enhancements made by Licensor or Company, and all derivative works thereof, which may not be cancelled by the Licensor. (b)Registration of the License.Licensor undertakes to file the License with the competent PRC government authorities for recordal pursuant to the applicable PRC regulations. Licensor further undertakes to execute any and all such further documents, and take any and all such further actions as may be required, to complete the aforesaid filing of the License, with assistance as may be reasonably requested from the Licensee. 1 3.Warranties.Licensor shall maintain the registration of the Patents and any other Intellectual Property required to be registered through timely renewal and payment of annual fees where applicable until such time as the ownership of the relevant Patents and Intellectual Property have been effectively transferred to the Company pursuant to PRC laws. 4.Future Intellectual Property.Licensor agrees that all Intellectual Property owned by it arising out of the past or future operations of a Company Entity not transferred pursuant to this Agreement shall be owned exclusively by a Company Entity and Licensor shall take all such steps necessary to transfer the ownership of any such Intellectual Property not transferred pursuant to Section 1(b) hereof. Until the transfer of all such Intellectual Property receives Official Approval, such Company Entity shall have a License to such Intellectual Property as set forth in Section 1(a) hereof. 5.Limitation of Liability. IN NO EVENT SHALL LICENSOR BE LIABLE WITH RESPECT TO ITS OBLIGATIONS HEREUNDER OR OTHERWISE FOR INCIDENTAL, SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS, LOSS OF DATA, AND BUSINESS OPPORTUNITY) SUFFERED BY LICENSEE OR ANY THIRD PARTY. 6.Term and Termination.The term (“Term”) of this Agreement shall commence upon the date hereof, and continue perpetually. 7.General Provisions. (a)Notices.All notices and demands hereunder shall be in writing and shall be served by personal service or by mail at the address of the parties set forth following their signatures (or at such different address as may be designated by such party by written notice to the other party). All notices or demands by mail shall be by certified or registered mail, return receipt requested, or by nationally-recognized private express courier, and shall be deemed complete upon receipt. (b)Governing Law.This Agreement shall be governed by and construed in accordance with the substantive laws of the PRC, without regard to principles of conflict of laws. Licensor and Licensee each agree that any dispute between the parties arising from or in connection with this Agreement shall be submitted to the China International Economic and Trade Arbitration Commission for arbitration in accordance with its Arbitration Rules then in force. The arbitration award shall be final and binding upon the parties. During the arbitration period, except for any matters under arbitration, the parties shall continue to perform this Agreement. (c)Force Majeure.No party shall be responsible for delays or failure of performance resulting from acts beyond the reasonable control of such party. Such acts shall include, but not be limited to, acts of God, strikes, walkouts, riots, acts of war, epidemics, failure of suppliers to perform, governmental regulations, power failure(s), earthquakes, or other disasters. Performance times shall be considered to be extended for a period of time equivalent to the time lost because of such delay. (d)Headings.The titles and headings of the various sections and paragraphs in this Agreement are intended solely for convenience of reference and are not intended for any other purpose whatsoever or to explain, modify, or place any construction on any of the provisions of this Agreement. (e)All Amendments in Writing.No supplement, modification, or amendment of this Agreement shall be binding, unless executed in writing by a duly authorized representative of each party to this Agreement. (f)No Waiver.A failure of any party hereto to exercise any right provided for herein shall not be deemed to be a waiver of any right hereunder. (g)Entire Agreement.The parties have read this Agreement and agree to be bound by its terms, and further agree that it, together with all Schedules hereto (the terms of which are incorporated herein by this reference), constitutes the complete and entire agreement of the parties and supersedes all and merges all previous communications, oral or written, and all other communications between them relating to the subject matter hereof. No representations or statements of any kind made by any party hereto that are not expressly stated herein shall be binding on such party. In case the parties hereto execute such further documents pursuant to Sections 1 and 2 hereof and there is any conflict or inconsistency between such other documents and this Agreement, this Agreement shall prevail. 2 (h)Counterparts.This Agreement may be executed through the use of separate signature pages or in any number of counterparts and each of such counterparts shall, for all purposes, constitute one agreement binding on all parties, notwithstanding that all parties are not signatories to the same counterpart. This Agreement may be executed and delivered via electronic facsimile transmission with the same force and effect as if it were executed and delivered by the parties simultaneously in the presence of one another. (i)Severability.In the event that any provision of this Agreement is held invalid by a court with jurisdiction over the parties, such provision shall be deemed to be restated to be enforceable, in a manner which reflects, as nearly as possible, the original intentions of the parties in accordance with applicable law. The remainder of this Agreement shall remain in full force and effect. [Signature Page Follows] 3 IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed this Agreement by their duly authorized representatives as of the date set forth above. NOVA FURNITURE (DONGGUAN) CO., LTD. By: /s/ Yaming Wong Name: Yaming Wong Title: Chairman Address: Nange Industrial Village, Nanya Dao Jiao, Dongguan, China YAMING WONG By: /s/ Yaming Wong Address: c/o Nova Furniture (Dongguan) Co., Ltd. FLAT A, 65/F, TOWER 1, SORRENTO, TST, KOWLOON, HONG KONG 4 No. Patent Name Cert. No. Patent No. Owner Expiration Date 1 Sofa_SF-807 Yaming Wong 12/01/2011 2 Sofa_SF-808 Yaming Wong 12/01/2011 3 Sofa_SF-811 Yaming Wong 12/01/2011 4 Sofa_SF-817 Yaming Wong 12/01/2011 5 Sofa_SF-818 Yaming Wong 12/15/2011 6 Sofa_SF-819 Yaming Wong 12/15/2011 7 Sofa_SF-820 Yaming Wong 12/30/2011 8 Sofa_SF-956 Yaming Wong 10/23/2011 9 Sofa_SF-961 Yaming Wong 10/23/2011 10 Sofa_SF-929 Yaming Wong 10/23/2011 11 Sofa_SF-831 Yaming Wong 11/23/2011 12 Sofa_SF-833 Yaming Wong 10/23/2011 13 Sofa_SF-836 Yaming Wong 10/23/2011 14 Sofa_SF-838 Yaming Wong 10/23/2011 15 Sofa_SF-839 Yaming Wong 10/23/2011 16 Sofa_SF-913 Yaming Wong 10/23/2011 17 Sofa_SF-935 Yaming Wong 10/23/2011 18 Sofa_SF-936 Yaming Wong 10/23/2011 19 Sofa_SF-938 Yaming Wong 10/23/2011 20 Sofa_SF-939 Yaming Wong 10/23/2011 21 Sofa_SF-960 Yaming Wong 10/23/2011 22 Chair_114 Yaming Wong 10/23/2011 23 Sofa_SF-15 Yaming Wong 10/23/2011 24 Chair_ST-13 Yaming Wong 10/23/2011 25 Table_0758 Yaming Wong 10/23/2011 26 Table_0762 Yaming Wong 10/23/2011 27 Table_0742 Yaming Wong 10/23/2011 28 Table_0726 Yaming Wong 10/23/2011 29 Table_0703A Yaming Wong 10/23/2011 30 Table_0761 Yaming Wong 10/23/2011 31 Table_7-209 Yaming Wong 10/23/2011 32 Table_0751 Yaming Wong 10/23/2011 33 Table_0757 Yaming Wong 10/23/2011 34 Table_0763 Yaming Wong 10/23/2011 35 Table_0764 Yaming Wong 10/23/2011 36 Table_0718A Yaming Wong 10/23/2011 37 BarTable_HB-28 Yaming Wong 10/23/2011 38 Chair_1001 Yaming Wong 10/23/2011 39 Chair_996 Yaming Wong 10/23/2011 40 Chair_995 Yaming Wong 10/23/2011 41 Chair_116B Yaming Wong 10/23/2011 42 Chair_994 Yaming Wong 10/23/2011 43 Chair_980 Yaming Wong 10/23/2011 44 Chair_123 Yaming Wong 10/23/2011 45 Chair_828B Yaming Wong 10/23/2011 46 BarChair_053 Yaming Wong 10/23/2011 47 BarChair_066 Yaming Wong 10/23/2011 48 Chair_MC-8101 Yaming Wong 10/23/2011 49 CoffeeTable_CT-536 Yaming Wong 10/23/2011 50 CoffeeTable_CT-336 200930251305.X Yaming Wong 10/23/2011 51 CoffeeTable_CT-752 Yaming Wong 10/23/2011 52 CoffeeTable_7-204A Yaming Wong 10/23/2011 53 CoffeeTable_WU25-03 Yaming Wong 10/23/2011 54 CoffeeTable_CT-648A Yaming Wong 10/23/2011 A-1 No. Patent Name Cert. No. Patent No. Owner Expiration Date 55 CoffeeTable_CT-718 Yaming Wong 10/23/2011 56 CoffeeTable_CT-764 200930251344.X Yaming Wong 10/23/2011 57 CoffeeTable_7-204 Yaming Wong 10/23/2011 58 CoffeeTable_CT-742 Yaming Wong 10/23/2011 59 CoffeeTable_CT-753 Yaming Wong 10/23/2011 60 Nightstand_WU25-05 Yaming Wong 10/23/2011 61 Nightstand_CE-752 Yaming Wong 10/23/2011 62 Shelf_WU23(1+2+3) Yaming Wong 10/23/2011 63 TVstand_WU25-02 Yaming Wong 10/23/2011 64 TVstand_7-202 Yaming Wong 10/23/2011 65 TVstand_WU25-02B Yaming Wong 10/23/2011 66 TVstand_K-753 Yaming Wong 10/23/2011 67 TVstand_K-718 Yaming Wong 10/23/2011 68 TVstand_K-399 Yaming Wong 10/23/2011 69 TVstand_WU250-02R Yaming Wong 10/23/2011 70 TVstand_WU05-02L Yaming Wong 10/23/2011 71 TVstand_K-764 Yaming Wong 10/23/2011 72 TVstand_TV-36C Yaming Wong 10/23/2011 73 Tvstand_WU25-02A Yaming Wong 10/23/2011 74 JewelryStorage_WU25-11A Yaming Wong 10/23/2011 75 Cupboard_W-719BF Yaming Wong 10/23/2011 76 Cupboard_WU25-11 Yaming Wong 10/23/2011 77 JewelryStorage_W-738 Yaming Wong 10/23/2011 78 JewelryStorage_WU25-07 Yaming Wong 10/23/2011 79 JewelryStorage_W-753 200930251383.X Yaming Wong 10/23/2011 80 Divider_M-8419 Yaming Wong 10/23/2011 81 DividerShelf_WU23-5 Yaming Wong 10/23/2011 82 DividerShelf_W25-01R Yaming Wong 10/23/2011 83 DividerShelf_W-174H Yaming Wong 10/23/2011 84 Dresser_W25-18 Yaming Wong 10/23/2011 85 Nightstand_7-217 Yaming Wong 10/23/2011 86 Dresser_WU25-19 Yaming Wong 10/23/2011 87 Sideboard_W23-4 Yaming Wong 10/23/2011 88 Sideboard_W-400 200930251288.X Yaming Wong 10/23/2011 89 Sideboard_7-208 Yaming Wong 10/23/2011 90 Sideboard_WU25-08 Yaming Wong 10/23/2011 91 Sideboard_WU04-7H Yaming Wong 10/23/2011 92 Sideboard_W-752 Yaming Wong 10/23/2011 93 Sideboard_W-718 Yaming Wong 10/23/2011 94 Sideboard_W-764 Yaming Wong 10/23/2011 95 Sideboard_W-742 Yaming Wong 10/23/2011 96 LiquorCabinet_HB-399 Yaming Wong 10/23/2011 97 LiquorCabinet_6-213 Yaming Wong 10/23/2011 98 LiquorCabinet_W25-13R Yaming Wong 10/23/2011 99 LiquorCabinet_WU25-13A Yaming Wong 10/23/2011 LiquorCabinet_WU25-13 Yaming Wong 10/23/2011 LiquorCabinet_HB-742A Yaming Wong 10/23/2011 LiquorCabinet_HB-753 Yaming Wong 10/23/2011 ShoeShelf_6-206 Yaming Wong 10/23/2011 ShoeShelf_W-742B Yaming Wong 10/23/2011 ShoeShelf_WU25-06 200930251351.X Yaming Wong 10/23/2011 ShoeShelf_W-718A Yaming Wong 10/23/2011 A-2
